DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

   THIRD REEF HOLDINGS, LLC, a Florida limited liability company
  directly and derivatively on behalf BFC-BSI, LLC, a Delaware limited
                             liability company,
                                 Appellant,

                                    v.

                              MARTIN STEIN,
                                Appellee.

                               No. 4D19-102

                          [February 20, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Donald W. Hafele, Judge; L.T. Case No. 502015CA014306.

  Daniel M. Samson of Samson Appellate Law, Miami, and Justin B.
Kaplan, Derek R. Young, and Matthew S. Sarelson of Kaplan, Young &
Moll Parron, PLLC, Miami, for appellant.

  David P. Ackerman, E. Raul Novoa, Jr., and Christine B. Gardner of
Akerman LLP, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and GERBER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.